Citation Nr: 0817039	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-32 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to August 
1996 and from February 2003 to May 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for a left knee strain.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for a left knee strain is warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the veteran by correspondence dated 
in June 2004 and August 2004.  A supplemental statement of 
the case (SSOC) was issued in May 2006.  In a letter dated 
July 2006 the veteran was also informed of how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service treatment records from the veteran's first period of 
active service showed normal knee findings.  Evidence of 
record indicates that the veteran was in the United States 
Air Force (USAF) Reserves between his periods of active 
service.  In an August 1997 report of medical history for 
reserve enlistment, the veteran indicated that he had cramps 
in his legs and a "trick" or locked knee.  He further 
reported his usual occupation as security guard and student.  
The examiner's note documented occasional pain in the left 
knee.  Physical examination at that time noted no left knee 
pathology.  Records from the veteran's reserve duty should be 
obtained and associated with the claims folder.

The veteran contends that he developed a left knee disability 
following an in-service accident in September 2003.  A 
September 2003 service treatment record reflects complaints 
of left knee pain after a tire was dropped on the veteran's 
knee.  X-ray films found no fracture.  The veteran was placed 
on a "no running" profile for two weeks.  A June 2004 VA 
Examination Report listed a diagnostic impression of left 
knee strain.  Additional VA treatment records dated from 
August 2004 (which includes a partial VA treatment note) to 
January 2006 reveal that the veteran sought treatment for his 
left knee and received a provisional diagnosis of left 
iliotibial band syndrome in September 2005.  

In view of the foregoing, the AMC/RO should schedule the 
veteran for a medical examination to determine whether he has 
a current left knee disability related to events during 
active service.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  

While an October 2004 VA memorandum indicated that the 
veteran's service records from his second period of active 
duty from February 2003 to May 2004 were unavailable, an 
additional search to obtain these records should be made.  
For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  See 38 C.F.R. § 3.159(c).

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the VA 
Medical Center (VAMC) in Philadelphia, Pennsylvania; however, 
as the claims file only includes records from that facility 
dated up to January 2006, any additional records from that 
facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
left knee disability.  Of particular 
interest are any Philadelphia VAMC 
outstanding records of evaluation and/or 
treatment of the veteran's claimed left 
knee disability, for the period from 
January 2006 to the present.  Also of 
interest are any private records of 
evaluation and/or inpatient or outpatient 
treatment of the veteran's claimed left 
knee disability for the period from May 
2004 to the present, to include any 
physical examination records that may be 
available in connection with the 
veteran's possible employment as a 
security guard or enrollment as a student 
between August 1996 and February 2003.  

After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should undertake 
appropriate action to obtain a complete 
copy of the veteran's service treatment 
records for his second period of active 
duty (from February 2003 to May 2004) 
from his Army National Guard unit and 
from any other appropriate sources such 
as the National Personnel Records Center 
(NPRC), following the procedures set 
forth in 38 C.F.R. § 3.159 (2007).  All 
records and/or responses received should 
be associated with the claims file. The 
AMC/RO should also request that the 
appellant submit any copies he may have 
in his possession.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

4.  Appropriate action should be taken to 
obtain any additional service treatment 
records associated with the veteran's 
USAF reserve service and to verify his 
duty status during any periods of service 
from August 1996 to February 2003.

5.  Once the foregoing development has 
been accomplished to the extent possible, 
the AMC/RO should schedule the veteran 
for a VA orthopedic examination to 
determine the etiology of his claimed 
left knee disability.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

Following a review of the claims folder 
and the examination of the veteran, the 
physician is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's claimed left 
knee disability is the result of any 
event or injury incurred during his 
active service, to include the in-service 
left knee trauma in September 2003.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations. If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



